                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                        DOCKET NO. 3:06-cr-00096-FDW-DSC


 UNITED STATES OF AMERICA,                       )
                                                 )
                                                 )
 vs.                                             )
                                                 )
                                                 )                 ORDER
 (1) WILLIAM ROOSEVELT CLOUD,                    )
                                                 )
         Defendant.                              )
                                                 )


        THIS MATTER is before the Court on Defendant’s unopposed Motion to Stay (Doc. No.

313). For the reasons stated in the Government’s motion, and for good cause shown, the motion

is GRANTED. This Order, upon its signing, vacates the Court’s previous Order (Doc. No. 305),

therefore; the Government need not respond to Defendant’s Motion (Doc. No. 307) until his

Supplemental Motion is filed.

        IT IS HEREBY ORDERED that the Motion to Stay, (Doc. No. 313), is GRANTED. The

Defendant’s Motion for Compassionate Release (Doc. No. 307) shall be held in abeyance pending

Defendant’s filing of his Supplemental Motion.

        IT IS SO ORDERED.

                                      Signed: March 4, 2021




                                                 1

       Case 3:06-cr-00096-FDW-DSC Document 314 Filed 03/04/21 Page 1 of 1
